SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at June 30, 2016 and Independent Auditors’ Report Review Report on review of interim financial information To Shareholders, Members of the Board and Management Braskem S.A. Camaçari - Bahia Introduction We have reviewed the accompanying individual and consolidated interim financial information of Braskem S.A. (the “Company”) included in the Quarterly Financial Information for the quarter ended June 30, 2016, which comprises the balance sheet as of June 30, 2016, the statements of profit or loss and comprehensive income for the three-month and six-month periods then ended, changes in equity and cash flows for the six-month period then ended, and notes to the interim financial information. Management is responsible for the preparation and presentation of this individual interim financial information in accordance with CPC 21(R1) Technical Pronouncement - Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21(R1) and international standard IAS 34 - Interim Financial Reporting , issued by the International Accounting Standards Board - IASB, as well as for the presentation of this quarterly information in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission, applicable to the preparation of interim financial information. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international review standards applicable to interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity , respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. 1 Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by the IASB, applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Emphasis of a matter We draw attention to notes 18 (a) and (b) to the interim financial information that discloses the allegations, events and actions taken by the Company related to the internal investigation in progress, dialogues with the competent authorities and the progress of the class action brought against it in the United States courts. During the course of the second quarter, the Company became aware of additional allegations regarding unlawful facts involving the Company, arising from the scope of investigations into third parties. Within this scenario, the Company will begin dialogues with the Department of Justice (DoJ) and the Securities and Exchange Commission (SEC) to confirm the veracity of such allegations, any parallel investigations and any agreements, which may imply the enforcement of fines and/or other sanctions by the competent authorities and other parties involved. At present, the Company is unable to reasonably estimate potential losses to be accounted for and, therefore, no provision was recorded in the interim financial information . Our conclusion does not contain modifications in relation to these matters. Other matters Statements of value added We also reviewed the individual and consolidated statements of value added for the six-month period ended June 30, 2016, prepared under the responsibility of the Company's management, whose presentation on the interim financial information is required under the standards issued by CVM - Brazilian Securities and Exchange Commission applicable to the preparation of Interim Financial Information and considered as additional information by IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that the accompanying statements of value added are not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. São Paulo, August 2, 2016 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 2 Braskem S.A. Balance sheet at June 30, 2016 All amounts in thousands of reais Consolidated Parent company Assets Note Jun/2016 Dec/2015 Jun/2016 Dec/2015 Current assets Cash and cash equivalents 3 6,740,633 7,439,723 3,223,019 4,773,251 Financial investments 4 428,219 1,172 528 1,172 Trade accounts receivable 5 2,085,423 2,735,144 2,629,232 2,526,510 Inventories 6 5,031,098 5,517,206 3,678,830 4,131,128 Taxes recoverable 8 771,216 1,272,004 354,404 762,824 Dividends and interest on capital 7 1,998 99,118 87,655 Prepaid expenses 158,248 166,170 115,182 139,668 Related parties 7 10,382 10,507 325,526 118,661 Derivatives operations 14.3 19,187 53,662 19,187 12,616 Other receivables 199,124 300,901 123,080 248,488 15,443,530 17,498,487 10,568,106 12,801,973 Non-current assets Financial investments 4 46,193 46,193 Trade accounts receivable 5 27,447 19,822 3,601,791 4,279,433 Advances to suppliers 6 69,068 135,046 69,068 135,046 Taxes recoverable 8 1,298,820 1,304,056 1,187,639 1,198,301 Deferred income tax and social contribution 16 1,550,792 3,226,507 268,110 2,179,354 Judicial deposits 279,993 277,093 271,436 268,572 Related parties 7 310,212 144,633 287,539 124,645 Insurance claims 69,398 63,199 69,398 60,778 Derivatives operations 14.3 12,280 Other receivables 257,350 298,057 131,158 125,898 Investments 9 82,284 86,354 4,704,703 4,593,775 Property, plant and equipment 10 30,371,667 33,961,963 16,068,991 16,542,078 Intangible assets 11 2,834,887 2,887,604 2,539,578 2,572,341 37,151,918 42,462,807 29,199,411 32,126,414 Total assets 52,595,448 59,961,294 39,767,517 44,928,387 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at June 30, 2016 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Jun/2016 Dec/2015 Jun/2016 Dec/2015 Current liabilities Trade payables 7,781,968 11,698,695 8,508,046 9,557,676 Borrowings 12 2,644,860 1,968,540 3,119,987 2,567,124 Project finance 13 464,466 302,266 Derivatives operations 14.3 32,726 57,760 841 8,351 Payroll and related charges 412,291 605,059 321,151 446,125 Taxes payable 15 594,574 744,660 281,053 221,305 Dividends 19(b) 2,050 753,668 2,050 753,668 Advances from customers 72,532 119,680 25,081 44,528 Sundry provisions 17 69,609 93,942 59,261 67,190 Accounts payable to related parties 7 2,274,951 4,297,735 Other payables 436,893 337,959 253,304 207,730 12,511,969 16,682,229 14,845,725 18,171,432 Non-current liabilities Trade payables 138,976 57,148 1,681,977 3,420,281 Borrowings 12 21,036,636 25,370,260 7,019,895 8,207,012 Project finance 13 9,898,313 11,975,167 Derivatives operations 14.3 959,434 1,184,741 837,439 1,184,741 Taxes payable 15 29,692 26,716 28,131 25,825 Accounts payable to related parties 7 8,809,350 10,905,207 Non-controlling loan in Braskem Idesa 1,573,753 1,538,784 Deferred income tax and social contribution 16 658,907 731,241 Post-employment benefits 138,501 154,707 54,166 54,166 Provision for losses on subsidiaries 84,586 137,013 Sundry provisions 17 683,348 653,972 605,380 571,349 Other payables 92,083 248,618 5,914 179,873 35,209,643 41,941,354 19,126,838 24,685,467 Shareholders' equity 19 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 2,634,655 2,882,019 2,634,655 2,882,019 Other comprehensive income (6,316,244) (9,085,256) (6,316,244) (9,085,256) Treasury shares (49,819) (49,819) (927) (927) Accumulated profit 1,201,818 1,201,818 Total attributable to the Company's shareholders 5,746,062 2,022,596 5,794,954 2,071,488 Non-controlling interest in Braskem Idesa (684,885) 4,873,836 1,337,711 5,794,954 2,071,488 Total liabilities and shareholders' equity 52,595,448 59,961,294 39,767,517 44,928,387 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2016 All amounts in thousands of reais Consolidated Note 2Q2016 YTD2016 2Q2015 YTD2015 Net sales revenue 21 11,886,174 24,058,115 11,591,774 21,787,096 Cost of products sold (8,632,099) (17,556,704) (8,827,607) (17,418,096) Gross profit 3,254,075 6,501,411 2,764,167 4,369,000 Income (expenses) Selling and distribution (355,538) (675,415) (260,467) (522,391) General and administrative (373,560) (722,277) (299,787) (596,883) Research and development (40,034) (82,628) (42,338) (82,157) Results from equity investments 9(c) 11,690 13,377 7,736 9,739 Other operating income (expenses), net 22 (126,078) (190,683) (49,855) (89,748) 2,370,555 4,843,785 2,119,456 3,087,560 Financial results 23 Financial expenses (1,515,007) (2,727,297) (663,438) (1,855,540) Financial income (368,919) (632,034) 47,334 650,657 Profit before income tax and social contribution 486,629 1,484,454 1,503,352 1,882,677 Current and deferred income tax and social contribution 16 (205,919) (456,847) (448,565) (623,898) Profit for the period 280,710 1,027,607 1,054,787 1,258,779 Attributable to: Company's shareholders 412,983 1,187,717 1,096,182 1,347,585 Non-controlling interest in Braskem Idesa (160,110) (41,395) (88,806) Profit for the period 280,710 1,027,607 1,054,787 1,258,779 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2016 All amounts in thousands of reais Continued Parent company Note 2Q2016 YTD2016 2Q2015 YTD2015 Net sales revenue 21 8,744,353 17,692,509 8,070,195 15,327,073 Cost of products sold (6,658,704) (13,812,465) (6,019,071) (12,086,080) Gross profit 2,085,649 3,880,044 2,051,124 3,240,993 Income (expenses) Selling and distribution (229,497) (452,122) (182,869) (377,806) General and administrative (208,657) (402,698) (213,576) (422,991) Research and development (27,653) (50,718) (24,666) (52,026) Results from equity investments 9(c) 282,241 1,067,870 392,366 457,057 Other operating income (expenses), net 22 (71,986) (133,487) 930 4,770 1,830,097 3,908,889 2,023,309 2,849,997 Financial results 23 Financial expenses (635,894) (1,370,318) (502,005) (2,153,669) Financial income (619,957) (1,294,607) (70,621) 1,095,525 Profit before income tax and social contribution 574,246 1,243,964 1,450,683 1,791,853 Current and deferred income tax and social contribution 16 (161,263) (56,247) (354,501) (444,268) Profit for the period 412,983 1,187,717 1,096,182 1,347,585 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2016 All amounts in thousands of reais Continued Consolidated Note 2Q2016 YTD2016 2Q2015 YTD2015 Profit for the period 280,710 1,027,607 1,054,787 1,258,779 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 151,913 179,831 118,074 (271,629) Income tax and social contribution (68,307) (31,162) 91,804 Fair value of cash flow hedge - Braskem Idesa Income tax and social contribution Fair value of cash flow hedge from jointly-controlled (12,765) 94,804 98,759 86,912 (179,825) Exchange variation of foreign sales hedge 14.4(a.i) 2,213,130 4,433,659 712,212 (3,016,428) Sales Hedge - transfer to profit or loss 14.4(a.i) 345,443 767,243 Income tax and social contribution on exchange variation (1,768,307) (242,152) 1,025,586 Exchange variation of foreign sales hedge - Braskem Idesa 14.4(a.ii) (914,249) (1,093,972) (186,404) (565,736) Sales Hedge - transfer to profit or loss - Braskem Idesa 14,297 14,297 Income tax on exchange variation - Braskem Idesa 274,275 328,192 98,737 169,721 1,062,981 2,681,112 382,393 (2,386,857) Foreign subsidiaries currency translation adjustment 40,643 (23,989) (136,516) 301,242 Total 1,198,428 2,755,882 332,789 Total comprehensive income (loss) for the year 1,479,138 3,783,489 1,387,576 The Management notes are an integral part of the financial statements . 5 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2016 All amounts in thousands of reais, except for earnings per share Continued Parent company Note 2Q2016 YTD2016 2Q2015 YTD2015 Profit for the period 412,983 1,187,717 1,096,182 1,347,585 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 219,366 358,953 53,555 (257,876) Income tax and social contribution (122,044) (18,209) 87,678 Fair value of cash flow hedge - Braskem Idesa (134,342) 48,389 (10,314) Income tax and social contribution 15,177 40,303 (9,715) 3,094 Fair value of cash flow hedge from jointly-controlled (12,765) 106,608 130,105 74,020 (177,418) Exchange variation of foreign sales hedge 14.4(a.i) 2,213,130 4,433,659 712,212 (3,016,428) Sales Hedge - transfer to profit or loss 14.4(a.i) 345,443 767,243 Income tax and social contribution on exchange variation (1,768,307) (242,152) 1,025,586 Exchange variation of foreign sales hedge - Braskem Idesa 14.4(a.ii) (685,687) (820,479) (139,803) (424,302) Sales Hedge - transfer to profit or loss - Braskem Idesa 10,723 10,723 Income tax on exchange variation - Braskem Idesa 205,706 246,144 74,053 127,291 1,219,400 2,868,983 404,310 (2,287,853) Foreign subsidiaries currency translation adjustment (215,975) (123,505) 295,854 Total 1,246,024 2,783,113 354,825 Total comprehensive income (loss) for the year 1,659,007 3,970,830 1,451,007 Parent company YTD2016 YTD2015 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 20 (expressed in reais) Earnings per share - common 1.4927 1.6937 Earnings per share - preferred shares class "A" 1.4927 1.6936 Earnings per share - preferred shares class "B" 0.6065 0.6062 The Management notes are an integral part of the financial statements . 6 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Retained dividends comprehensive Treasury Retained shareholders' interest in shareholders' Note Capital reserve reserve earnings proposed income shares earnings interest Braskem Idesa equity At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,038,883 5,894,350 Comprehensive income for the period: Profit for the period 1,347,585 1,347,585 (88,806) 1,258,779 Exchange variation of foreign sales hedge, net of taxes (2,287,853) (2,287,853) (99,004) (2,386,857) Fair value of cash flow hedge, net of taxes (177,418) (177,418) (2,407) (179,825) Foreign currency translation adjustment 295,854 295,854 5,388 301,242 (2,169,417) 1,347,585 (821,832) (184,829) (1,006,661) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,619) 13,619 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 (14,101) 14,101 Contribution to shareholders: Repurchase of treasury shares (927) (927) (927) Additional dividends proposed (270,517) (270,517) (270,517) (270,517) (927) (271,444) (271,444) At June 30, 2015 8,043,222 232,430 71,542 394,121 1,361,686 4,945,607 4,616,245 At December 31, 2015 8,043,222 232,430 229,992 2,404,663 247,364 2,022,596 1,337,711 Comprehensive income for the period: Profit for the period 1,187,717 1,187,717 (160,110) 1,027,607 Exchange variation of foreign sales hedge, net of taxes 2,868,983 2,868,983 (187,871) 2,681,112 Fair value of cash flow hedge, net of taxes 130,105 130,105 (31,346) 98,759 Foreign currency translation adjustment (215,975) (215,975) 191,986 (23,989) 2,783,113 1,187,717 3,970,830 (187,341) 3,783,489 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,619) 13,619 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 (14,101) 14,101 Contribution to shareholders: Additional dividends proposed 19(b) (247,364) (247,364) (247,364) (247,364) (247,364) (247,364) At June 30, 2016 8,043,222 232,430 229,992 2,404,663 1,201,818 5,746,062 4,873,836 The Management notes are an integral part of the financial statements. 7 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent company Revenue reserves Additional Other Total Capital Legal Retained dividends comprehensive Treasury Retained shareholders' Note Capital reserve reserve earnings proposed income shares earnings equity At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,087,775 Comprehensive income for the period: Profit for the period 1,347,585 1,347,585 Exchange variation of foreign sales hedge, net of taxes (2,287,853) (2,287,853) Fair value of cash flow hedge, net of taxes (177,418) (177,418) Foreign subsidiaries currency translation adjustment 295,854 295,854 (2,169,417) 1,347,585 (821,832) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,619) 13,619 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 (14,101) 14,101 Contribution to shareholders: Repurchase of treasury shares (927) (927) Additional dividends proposed (270,517) (270,517) (270,517) (927) (271,444) At June 30, 2015 8,043,222 232,430 71,542 394,121 1,361,686 4,994,499 At December 31, 2015 8,043,222 232,430 229,992 2,404,663 247,364 2,071,488 Comprehensive income for the period: Profit for the period 1,187,717 1,187,717 Exchange variation of foreign sales hedge, net of taxes 2,868,983 2,868,983 Fair value of cash flow hedge, net of taxes 130,105 130,105 Foreign currency translation adjustment (215,975) (215,975) 2,783,113 1,187,717 3,970,830 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,619) 13,619 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 (14,101) 14,101 Contribution to shareholders: Additional dividends proposed 19(b) (247,364) (247,364) (247,364) (247,364) At June 30, 2016 8,043,222 232,430 229,992 2,404,663 1,201,818 5,794,954 The Management notes are an integral part of the financial statements. 8 Braskem S.A. Statement of cash flows at June 30, 2016 All amounts in thousands of reais Consolidated Parent company Note Jun/2016 Jun/2015 Jun/2016 Jun/2015 Profit before income tax and social contribution 1,484,454 1,882,677 1,243,964 1,791,853 Adjustments for reconciliation of profit Depreciation, amortization and depletion 1,255,691 1,013,033 1,030,708 858,105 Results from equity investments 9(c) (13,377) (9,739) (1,067,870) (457,057) Interest and monetary and exchange variations, net 978,082 1,289,967 1,070,796 1,425,789 Other 12,959 5,301 12,930 2,784 3,717,809 4,181,239 2,290,528 3,621,474 Changes in operating working capital Held-for-trading financial investments 17,441 18,356 47,102 Trade accounts receivable 641,982 (56,633) 574,901 (1,096,623) Inventories 509,635 84,906 421,318 77,181 Taxes recoverable 686,777 572,522 459,258 255,034 Prepaid expenses 7,922 37,112 24,486 28,003 Other receivables (25,407) (28,390) (253,384) 88,381 Trade payables (2,351,316) (1,254,099) (1,304,351) (1,468,685) Taxes payable (21,623) 62,521 26,699 (8,351) Advances from customers (47,148) (22,873) (19,447) (14,376) Sundry provisions 5,043 (67,385) 26,102 (50,448) Other payables (179,173) (251,109) (208,102) (439,105) Cash from operations 2,535,168 3,275,252 2,056,364 1,039,587 Interest paid (686,246) (468,707) (240,328) (206,358) Income tax and social contribution paid (50,425) (40,176) (21,736) Net cash generated by operating activities 1,180,796 2,756,120 1,775,860 811,493 Proceeds from the sale of fixed assets 114 686 19 165 Acquisitions to property, plant and equipment (i) (1,469,520) (1,827,907) (452,744) (445,120) Acquisitions of intangible assets (16,348) (9,670) (16,348) (9,670) Held-for-maturity financial investments 38,353 (11) 38,353 (11) Net cash used in investing activities Short-term and Long-term debit Obtained borrowings 1,937,284 2,659,341 1,957,182 1,086,423 Payment of borrowings (1,865,492) (3,049,074) (1,781,594) (1,977,850) Project finance 13 Obtained borrowings 153,126 1,250,201 Payment of borrowings (227,201) (370,979) Related parties Obtained loans 491,307 Payment of loans (2,071,978) (569,738) Transactions current active 1,766 Dividends paid (998,982) (482,074) (998,982) (482,074) Repurchase of treasury shares (927) (927) Net cash provided by (used in) financing activities 6,488 Exchange variation on cash of foreign subsidiaries 568,780 (98,040) Increase (decrease) in cash and cash equivalents 827,666 Represented by Cash and cash equivalents at the beginning of the period 7,439,723 3,993,359 4,773,251 2,416,288 Cash and cash equivalents at the end of the period 6,740,633 4,821,025 3,223,019 1,322,052 Increase (decrease) in cash and cash equivalents 827,666 (i) Includes capitalized financial charges paid: Jun/2016 – Consolidated – R$252,722 and Parent Company – R$33.640. The Management notes are an integral part of the financial statements. 9 Braskem S.A. Statement of value added at June 30, 2016 All amounts in thousands of reais Consolidated Parent company Jun/2016 Jun/2015 Jun/2016 Jun/2015 Revenue 27,518,032 24,924,969 21,134,901 18,157,578 Sale of goods, products and services 27,679,895 25,015,605 21,279,280 18,152,348 Other income (expenses), net (120,608) (68,644) (105,631) 25,741 Allowance for doubtful accounts (41,255) (21,992) (38,748) (20,511) Inputs acquired from third parties Cost of products, goods and services sold (19,252,315) (15,401,979) (13,709,007) Material, energy, outsourced services and others (630,297) (588,183) (206,988) Impairment of assets (4,332) (2,504) (4,005) (2,568) Gross value added 7,632,932 5,039,853 5,140,734 4,239,015 Depreciation, amortization and depletion (1,255,691) (1,013,033) (1,030,708) (858,105) Net value added produced by the entity 6,377,241 4,026,820 4,110,026 3,380,910 Value added received in transfer 660,538 1,552,638 Results from equity investments 13,377 9,739 1,067,870 457,057 Financial income (632,034) 650,657 (1,294,607) 1,095,525 Other 86 142 365 56 Total value added to distribute 5,758,670 4,687,358 3,883,654 4,933,548 Personnel 633,499 557,720 367,622 432,858 Direct compensation 501,476 436,854 276,132 324,672 Benefits 100,976 94,454 61,693 77,010 FGTS (Government Severance Pay Fund) 31,047 26,412 29,797 31,176 Taxes, fees and contribuitions 1,256,130 893,164 865,147 836,676 Federal 358,506 517,922 130,869 536,329 State 880,893 363,551 724,118 295,337 Municipal 16,731 11,691 10,160 5,010 Remuneration on third parties' capital 2,841,434 1,977,695 1,462,803 2,316,429 Financial expenses (including exchange variation) 2,716,894 1,847,122 1,362,557 2,149,196 Rentals 124,540 130,573 100,246 167,233 Remuneration on own capital 1,027,607 1,258,779 1,188,082 1,347,585 Profit for the period 1,187,717 1,347,585 1,187,717 1,347,585 Dividends 365 Non-controlling interests in loss for the period (88,806) Value added distributed 5,758,670 4,687,358 3,883,654 4,933,548 The Management notes are an integral part of the financial statements. 10 Braskem S.A. Notes to the financial statements at June 30, 2016 All amounts in thousands, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements In December 2015, Braskem commissioned the petrochemical complex of its indirect subsidiary Braskem Idesa S.A.P.I (“Braskem Idesa”) in Mexico with the startup of the utilities area, followed by the cracker in March 2016. The first polyethylene (“PE”) lot was produced on april. The complex houses an ethylene gas-based cracker and three polyethylene plants – two high-density and one low-density - with combined annual PE production capacity of 1.05 million tons
